Citation Nr: 0519156	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  00-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the residuals of a 
fracture of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 10, 1943 to 
September 18, 1943.  

This appeal arises from an April 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), in which the RO found new and material evidence was not 
submitted in order to reopen a claim for a back disability.  
The veteran perfected an appeal of this issue.  In an August 
2003 decision, the Board of Veterans Appeals' (Board) found 
that new and material evidence had been submitted, reopened 
the veteran's claim for a back disability, and remanded the 
claim for further development.  In July 2004, the Board once 
again remanded the veteran's claim for further development.  

The requested development was completed and in a March 2005 
supplemental statement of the case, the Appeals Management 
Center (AMC) denied the veteran's claim for service 
connection.  The case has now been returned to the Board for 
disposition.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The evidence clearly and unmistakably shows that the 
veteran's back disability existed prior to service and was 
not permanently aggravated thereby.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (2004); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(b), 3.306 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted; 
therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini the Court noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice" and proper subsequent VA process.  
Pelegrini, 18 Vet App. at 120.

Here, in a letter dated in July 2004, the AMC provided the 
appropriate VCAA notice.  Specifically, the veteran was 
notified of the information and evidence needed to 
substantiate his claim for service connection, the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The AMC instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
As an alternative, he could obtain the evidence and submit it 
to the AMC.  The AMC informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claims.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  In these documents the RO also 
informed them of the cumulative evidence previously provided 
to VA or obtained by VA on the veteran's behalf.  The Board 
finds that all of these documents informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio v. Principi, 16 Vet. App. at 187.

Moreover, the notice provided to the veteran in July 2004 was 
provided by the AOJ prior to the most recent transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thereafter, the claim 
was readjudicated in the March 2005 supplemental statement of 
the case.  Under the facts of this case, the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, to decide the appeal would not be 
prejudicial to the claimant.

The statute and regulation also provide that VA will also 
make reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The record reflects that VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service medical records and post-
service medical records and examination reports.  

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2003).  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

During the veteran's February 10, 1943 induction examination 
he stated that he sprained his back in 1941.  Upon physical 
examination, the examiner found that his back function was 
normal and did not disqualify him from service.  An X-ray 
taken on February 26, 1943 revealed a Schmorl's node of the 
superior border of the 4th lumbar vertebra.  That vertebra 
had a 6 mm longer AP diameter than the vertebra above and 
below, and the node and size were probably the result of old 
injury.  Impression was minimal deformity of L4 probably the 
result of old injury.  A Board of Medical Officers 
certificate dated March 17, 1943 noted the veteran was not 
considered capable of performing full field duty and he was 
recommended for classification as limited service.

In August 1943 the veteran presented at the station hospital 
with complaints of pain on bending backwards in the 
sacroiliac region.  He reported that he had pain in his back 
for the previous two years following an injury in an 
industrial plant in Albany, New York.  Since his injury at 
the industrial plant, he reported having pain in his back 
upon prolonged standing, lifting, prolonged marching, and 
bending over.  
An X-ray taken on August 26, 1943 revealed moderate spina 
bifida of the upper two segments of the sacrum, and a large 
Schmorl's node present in the superior border of L4.  The 
examiner noted that the node was probably the result of old 
trauma, which may have caused an oblique fracture of the 
upper anterior border of the vertebral body, which was healed 
with the deformity.  The examiner diagnosed the veteran's 
symptoms as an old healed fracture of L4 with a slight 
deformity, which was unchanged since February 26, 1943.  

An August 27, 1943 Board of Medical Officers certificate 
noted that the veteran's simple fracture of L4 existed prior 
to entry.  The Board noted that the veteran did not meet the 
current medical and physical standards for induction, and a 
discharge was recommended.

The veteran's discharge examination revealed that the 
veteran's disability was incurred in 1941 when he was taking 
a gear box off of a boring mill at the Simmons Machine Tool 
Corporation.  On September 13, 1943 the board of review found 
that the veteran was physically and mentally sound with the 
exception of a simple fracture of his lumbar spine at L4, 
which was accidentally incurred two years prior while working 
at an industrial plant in Albany, New York.  The Medical 
Board found that the veteran's injury was not incurred in the 
line of duty in the military service.  

In October 1946 the veteran presented to Dr. W.P.H. with 
severe back pain.  He reiterated that he initially hurt his 
back while working in 1940.  X-rays revealed an area of 
decreased density in the superior portion of the body of the 
L4.  The X-rays also showed that there were no arthritic 
changes in the spine and the sacroiliac joints appeared to be 
normal.  Dr. H. found that the physical findings were such 
that a definite diagnosis could not be made.  He also noted 
that while the veteran had bilateral positive Lasegue's sign 
and no tenderness in the midline, and there were no reflex 
disturbances.  He stated that the veteran's recurrent 
backache, especially with activity, is not likely to result 
from the lesion described in the body of the fourth lumbar 
vertebra.  He stated that the bony change was an incidental 
finding.  

In a July 1951 letter the veteran's wife indicated that she 
and the veteran were married in 1944.  She stated that the 
veteran complained of backaches and had stayed in bed due to 
his back disability.  

An August 1951 medical report from Dr. L. revealed that the 
veteran presented with complaints of severe back pain.  The 
veteran reported being discharged from the military after 
being hospitalized for a fractured L4.  He stated that he was 
employed off and on but was handicapped at times due to his 
back.  Dr. L. stated the veteran had marked rigidity and pain 
in the lower lumbar region.  X-rays revealed an old chronic 
fracture of the L4 with sacralization and widening of the 
sacroiliac joints.  

The veteran's claims file includes an October 1951 letter 
from the veteran's pre-service employer, Simmons Machine Tool 
Corporation.  The letter revealed that in December 1940 the 
veteran injured his back while casting, and that he did not 
receive compensation for his injury.  

The veteran was hospitalized from January 1952 to March 1952 
for various ailments including pains in the right calf, 
excess fatigability, pain in his chest and arms, pain in the 
left shoulder, wrist, metarcarpopharangeal joints, feet and 
back.  X-rays taken of his back during this time revealed a 
presence of a small mottled area of increased density in the 
anterior portion of L4 in its superior half.  The examiner 
noted this abnormality was felt to be secondary to previous 
trauma.  

The record reveals that veteran was treated by Dr. M.G.M. 
from September 1959 to August 1963 for lumbosacral pain.  The 
veteran reported that his pack pain was aggravated by 
prolonged standing and lifting.  He indicated that he was 
employed as a machinist and lifted heavy objects.  Dr. M. 
stated that the veteran had been in pain and had marked 
paravertebral muscular spasms in the sciatic region.  He 
stated that there was no neurological deficit, motor or 
sensory.  He indicated that X-rays revealed an old traumatic 
fracture at L4 with narrowing L4-L5 intervertebral space.  

A VA examination was performed in December 1998.  During the 
examination the veteran reported that he injured his back in 
1943 while getting coal while serving in the 131st  Infantry.  
He stated that after a hike he was unable to ambulate and was 
taken back to the unit.  He reported being diagnosed with a 
simple fracture of the 4th  lumbar vertebra and being 
discharged from service.  He stated that developed severe 
exacerbation of his back problem in 1977 and was 
hospitalized.  The VA examiner diagnosed the veteran's 
symptoms as a chronic back impairment since a 1943 injury 
associated with the military with a diagnosis of a fractured 
fourth lumbar vertebrae.  

A VA examination was performed in September 1999.  The 
veteran reported that he injured his back in 1943 when he 
fractured his 4th lumbar vertebrae.  The examiner diagnosed 
the veteran's symptoms as a fracture of the L4 vertebra with 
chronic lumbar pain with occasional radiculopathy symptoms.  

The veteran's VA outpatient treatment reports from October 
1998 to January 
2004 are associated with the claims file.  A December 1998 X-
ray revealed narrowing of the interval disc space of L5-S1 
with vacuum phenomenon secondary to degenerative disc disease 
and moderate to advanced degenerative joint disease.  The 
remaining outpatient treatment reports do not reveal 
treatment for a back disability.  

In January 2004 a VA examination was performed.  The examiner 
reviewed the claims file and noted the veteran's pre-service 
injury.  The veteran reported that he experienced low back 
pain while in service and stated that he was discharged from 
service due to his back injury.  After examining the veteran, 
the examiner diagnosed the veteran's symptoms as degenerative 
joint and disc disease of the lumbar spine with associated 
pain and limitation of motion and a putative fracture of the 
L4 vertebrae.  

In a February 2004 addendum to the January 2004 examination, 
the examiner stated that a January 2004 X-ray of the 
lumbosacral spine indicated a possible Pars defect at the L5 
vertebra.  He stated that previous X-rays had not identified 
this finding, and being developmental, if present should have 
been evident on other previous films.  He further stated that 
no definite compression fracture of the L4 vertebrae had been 
identified in subsequent X-rays past-service, suggesting that 
either it had not been fractured or that the break had healed 
in the interim in such a manner that it was no longer evident 
that it occurred.  Furthermore, the examiner stated, had the 
veteran had a Pars defect that went undetected until the 
present, one could say that it might have predisposed him to 
recurrent back pain.  Finally, he indicated, the veteran's 
pain was likely exacerbated by activities during his military 
service, his symptoms retuned to baseline subsequent to 
service and the condition followed it's natural course while 
the veteran conducted a moderately physically challenging 
career for 25 years and a less challenging one for an 
additional 13 years.  Therefore, it was the examiner's 
opinion, that the developmental condition of a Pars defect, 
if present, was not exacerbated by the service, nor did the 
rigors of service cause a radical change in the natural 
progression of his back condition.  

In an April 2005 statement the veteran stated that in 
February 1943 the Army accepted him knowing that he had a 
back problem.  He reported that after seven months of 
performing training exercises he collapsed and was admitted 
to the hospital.  He stated that he was discharged from the 
hospital in September 1943 and was sent home with a medical 
discharge.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated in service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  This 
presumption only attaches where there has been an induction 
or enlistment examination in which the later complained of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2003).

If a pre-existing disorder is "noted" on entering service, 
in accordance with 38 U.S.C.A. § 1153 the veteran has the 
burden of showing an increase in disability during service.  
If the veteran meets that burden and shows that an increase 
in disability occurred, the burden then shifts to the 
government to show that any increase was due to the natural 
progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004)

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner, 370 
F.3d at 1096; 38 U.S.C.A. § 1153.  If the government fails to 
rebut the section 1111 presumption, the claim is one for 
service connection, not aggravation.  Wagner, supra.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The Board finds that the evidence clearly and unmistakably 
shows the veteran's back condition pre-existed service and 
was not aggravated thereby.  38 U.S.C.A. § 1111.

The veteran's induction examination on February 10, 1943, 
noted a report from the veteran that he sprained his back in 
1941.  The examiner found that his back function was normal 
and did not disqualify him from service.  Later that month 
the veteran had an X-ray which revealed a minimal deformity 
of L4 probably a result of an old injury.  The veteran was 
classified as limited service by a Medical Board in March 
1943.  

The veteran presented at the station hospital in August 1943 
reporting a history of a back injury two years prior to 
service while working, and complaining of back pain.  An X-
ray taken in August 1943 was interpreted as showing an old 
healed fracture of L4 which was "unchanged" since February 
10, 1943.  The Medical Board concluded that the veteran's 
back disability existed prior to service and was not incurred 
in the line of duty.  

Additionally, the veteran's medical records from October 1946 
revealed that he reported injuring his back prior to service.  
Furthermore, a report from the veteran's pre-service employer 
confirms that that he suffered a back injury two years prior 
to entering service.   

Therefore, although the veteran's back condition was noted as 
not disabling on his entrance examination, the evidence, 
taken as a whole, constitutes clear and unmistakable evidence 
that the veteran's back condition preexisted service.  

Turning to the question of whether the pre-existing back 
disorder was aggravated by service, the Board notes that the 
veteran was first seen for complaints of back pain in August 
1943.  However, an X-ray from that time revealed no change in 
the L4 deformity noted shortly after entrance.  Evidence of 
the veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  In order to support a finding of 
aggravation, the evidence must establish that the underlying 
disability underwent an increase in severity; the occurrence 
of symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a) (2003).  Clearly, the absence of change 
or worsening upon X-ray findings from August 1943 constitutes 
conclusive proof that the underlying disability, that is the 
deformity at L4, underwent no increase in severity.

Moreover, the January 2004 examiner stated that the veteran's 
pre-existing back problem was likely to have been exacerbated 
by activities during military service but the symptoms 
returned to baseline subsequent to service and the condition 
followed its natural course.  A flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991); see also Davis and Green, 
both supra.  

Further, the evidence includes two differing medical opinions 
addressing the etiology of the veteran's back disorder.  The 
December 1998 VA examiner diagnosed the veteran's symptoms as 
a chronic back impairment since a back fracture in 1943 while 
in service.  It does not appear from the examination report 
that the examiner reviewed the veteran's claims file.  Thus, 
this opinion is clearly based upon a history provided by the 
veteran; a history which neglected to include the undisputed 
pre-service injury.  As such, this opinion is entitled to 
little probative weight.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (an opinion that is based on review of the 
medical evidence is more probative than an opinion that is 
based on the veteran's reported history).

Conversely, the VA medical examination in January 2004 
included the review of the entire claims file.  The 
examination included the results of an X-ray study of the 
back, and resulted in a diagnosis of a possible Pars defect, 
degenerative joint and disc disease of the lumbar spine, and 
a putative fracture of the L4 vertebrae.  The January 2004 
examiner provided the opinion that the currently diagnosed 
back disorder was not exacerbated by service, nor did the 
rigors of service cause a radical change in the natural 
progression of his back condition.   

The opinion of the January 2004 VA examiner was based on 
review of the veteran's service medical records, a complete 
physical examination including a detailed description of the 
veteran's reported injury, as well as all of the evidence in 
the claims file.  Because the opinion of the January 2004 VA 
medical examiner was based upon a complete review of the 
veteran's claims file and a thorough examination of the 
veteran, the Board finds that opinion to be of greater 
probative weight than the private physician's opinion.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

Finally, while the veteran and his wife are competent to 
provide lay statements as to the features or symptoms of an 
injury or illness, when the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized training and knowledge are competent 
to render such an opinion.  
See Routen v. Brown, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied 525 U.S. 962 (1998) (although the veteran is competent 
to provide evidence of observable symptomatology, he is not 
competent to provide evidence of the etiology of a medical 
disorder); see also Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
the veteran and his wife lack such training and knowledge, 
they are not competent to render an opinion regarding the 
diagnosis

For the reasons shown above, the Board finds therefore that 
the evidence clearly and unmistakably shows that the 
veteran's back disorder existed prior to service and was not 
permanently aggravated during service.  Thus, the claim for 
service connection for a low back disorder must be denied.

ORDER

Entitlement to service connection for the residuals of a 
fracture of the lumbar spine is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


